DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer et al. (US 2018/0049774 A1).
Claim 1. Farmer et al. disclose a surgical method for en bloc derotating a spinal column, the method comprising: coupling a first clamp (linkage rod 134B) to a first screw extension (derotator 10G) coupled to a first vertebra (see Fig. 11A); coupling a second clamp (linkage rod 134A) to a second screw extension (derotator 10A) coupled to a second vertebra (see Fig. 11A); rotating the first and second clamps relative to one another to derotate the first vertebra and the second vertebra relative to one another (see Figs. 11A-11D; see also para. 0058); and coupling a linkage (alignment rod 138B) to the first and second clamps and locking the linkage to maintain the first and second clamps in a fixed position relative to one another (see para. 0060, which states that alignment rods can be configured such that they are prevented from being withdrawn from the slots), thereby maintaining the first vertebra and the second vertebra in a derotated position relative to one another (see para. 0059) (Figs. 11A-11D; paras. 0054-0060).  
Claim 2. Farmer et al. disclose wherein coupling the first clamp to the first screw extension coupled to the first vertebra further comprises coupling the first clamp to a third screw extension (derotator 10F) coupled to a third vertebra (see Fig. 11A), and coupling the second clamp to the second screw extension coupled to the second vertebra further comprises coupling the second clamp to a fourth screw extension (derotator 10B) coupled to a fourth vertebra (see Fig. 11A) (Figs. 11A-11D; paras. 0054-0060).  
Claim 3. Farmer et al. disclose wherein the first vertebra is located in the lumbar spine and the second vertebra is located in the thoracic spine (see para. 0056) (Figs. 11A-11D; paras. 0054-0060).  
Claim 8. Farmer et al. disclose, prior to coupling the first and second clamps, driving a first bone anchor (bone anchor 130) into the first vertebra to couple the first screw extension to the first vertebra, and driving a second bone anchor (bone anchor 130) into the second vertebra to couple the second screw extension to the second vertebra (see para. 0055) (Figs. 11A-11D; paras. 0054-0060).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2018/0049774 A1) in view of Rutschmann et al. (US 2014/0039556 A1).
Farmer et al. fail to disclose wherein locking the linkage comprises rotating a locking element on the linkage to lock first and second arms of the linkage in a fixed angular orientation relative to one another (claim 4), wherein coupling the linkage to the first and second clamps comprises inserting a first connector at a first end of the linkage into a first receiving member of the first clamp, and inserting a second connector at a second end of the linkage into a second receiving member of the second clamp (claim 6), and wherein the first and second connectors each include a pair of legs and the first and second receiving members each include a pair of bores that receives the legs when the first and second connectors are coupled to the first and second receiving members (claim 7).  
	Rutschmann et al. teach a method comprising: coupling a first clamp (one of clamps 16) to a first screw extension (fixture member 14) and a second clamp (other of clamps 16) to a second screw extension (fixture member 14); coupling a linkage (stabilizer 18) to the first and second clamps and locking the linkage (see paras. 0050-0052), wherein locking the linkage comprises rotating a locking element (cap 102) on the linkage to lock first and second arms (plates 84) of the linkage in a fixed angular orientation relative to one another, wherein coupling the linkage to the first and second clamps comprises inserting a first connector (one male shaft members 82) at a first end of the linkage into a first receiving member (see Fig. 4 inset) of the first clamp, and inserting a second connector (other of male shaft members 82) at a second end of the linkage into a second receiving member (see Fig. 4 inset) of the second clamp, and wherein the first and second connectors each include a pair of legs (note that each of male shaft members 82 is split into two legs as shown in Fig. 3) and the first and second receiving members each include a pair of bores (see Fig. 4 inset) that receives the legs when the first and second connectors are coupled to the first and second receiving members (Figs. 1-6 and 12-15; paras. 0050-0052).  The configuration of the first and second arms of the linkage, wherein the first and second arms include a ball (ball 86) received in a socket (socket 88) of the linkage, would allow the linkage to accommodate anatomical variability (see paras. 0050-0053).  

    PNG
    media_image1.png
    439
    658
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second clamps and linkage of Farmer et al. such that they are configured similar to that of Rutschmann et al., wherein locking the linkage comprises rotating a locking element on the linkage to lock first and second arms of the linkage in a fixed angular orientation relative to one another (claim 4), wherein coupling the linkage to the first and second clamps comprises inserting a first connector at a first end of the linkage into a first receiving member of the first clamp, and inserting a second connector at a second end of the linkage into a second receiving member of the second clamp (claim 6), and wherein the first and second connectors each include a pair of legs and the first and second receiving members each include a pair of bores that receives the legs when the first and second connectors are coupled to the first and second receiving members (claim 7), as such a configuration would allow the linkage to accommodate anatomical variability.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2018/0049774 A1) in view of Rutschmann et al. (US 2014/0039556 A1).
Claim 9. Farmer et al. disclose a surgical method for en bloc derotating a spinal column, the method comprising: manipulating first and second clamps (linkage rods 134B and 134A) coupled respectively to a first plurality of vertebrae (see Fig. 11A) and a second plurality of vertebrae (see Fig. 11A) to derotate the first and second plurality of vertebrae relative to one another (see Figs. 11A-11D; see also para. 0058); and subsequently coupling a linkage assembly (alignment rod 138B) to the first and second clamps, thereby maintaining the clamps in a fixed position and maintaining the first and second plurality of vertebrae in a derotated position (see para. 0060, which states that alignment rods can be configured such that they are prevented from being withdrawn from the slots; see also para. 0059) (Figs. 11A-11D; paras. 0054-0060).  
Claim 11. Farmer et al. disclose wherein the first plurality of vertebrae are located in the lumbar spine and the second plurality of vertebrae are located in the thoracic spine (see para. 0056) (Figs. 11A-11D; paras. 0054-0060).  
Farmer et al. fail to disclose locking first and second arms of the linkage assembly to maintain the first and second arms in a first angular orientation relative to one another (claim 9), prior to locking, non-rotatably coupling the first arm of the linkage assembly to the first clamp and non-rotatably coupling the second arm of the linkage assembly to the second clamp (claim 10), wherein locking first and second arms of the linkage assembly comprises rotating a locking element on the linkage (claim 12).
	Rutschmann et al. teach a method comprising: coupling a first clamp (one of clamps 16) to a first plurality of vertebrae and a second clamp (other of clamps 16) to a second plurality of vertebrae; coupling a linkage assembly (stabilizer 18) to the first and second clamps and locking the linkage assembly (see paras. 0050-0052) by locking first and second arms (plates 84), which are coupled to the first and second clamps, to maintain the first and second arms in a first angular orientation relative to one another to maintain the clamps in a fixed position (see paras. 0050-0052), wherein locking the first and second arms comprises rotating a locking element (cap 102) on the linkage; and prior to locking, non-rotatably coupling the first arm of the linkage assembly to the first clamp and non-rotatably coupling the second arm of the linkage assembly to the second clamp (via male shaft members 82) (Figs. 1-6 and 12-15; paras. 0050-0052).  The configuration of the first and second arms of the linkage assembly, wherein the first and second arms include a ball (ball 86) received in a socket (socket 88) of the linkage assembly, would allow the linkage assembly to accommodate anatomical variability (see paras. 0050-0053).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second clamps and linkage assembly of Farmer et al. such that they are configured similar to that of Rutschmann et al., wherein locking first and second arms of the linkage assembly maintains the first and second arms in a first angular orientation relative to one another (claim 9), prior to locking, non-rotatably coupling the first arm of the linkage assembly to the first clamp and non-rotatably coupling the second arm of the linkage assembly to the second clamp (claim 10), wherein locking first and second arms of the linkage assembly comprises rotating a locking element on the linkage (claim 12), as such a configuration would allow the linkage to accommodate anatomical variability.
Claims 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2018/0049774 A1) in view of Rutschmann et al. (US 2014/0039556 A1).
Claim 14. Farmer et al. disclose a surgical method for en bloc derotating a spinal column, the method comprising: clamping a first clamp (linkage rod 134B) to a first plurality of fixture elements (derotators 10E-10G) coupled to a first plurality of vertebrae (see Fig. 11A); clamping a second clamp (linkage rod 134A) to a second plurality of fixture elements (derotators 10A-10D) coupled to a second plurality of vertebrae (see Fig. 11A) that differs from the first plurality of vertebrae; rotating the first plurality of fixture elements and the second plurality of fixture elements relative to each other, thereby manipulating at least a portion of the spinal column into a derotated configuration (see Figs. 11A-11D; see also para. 0058); attaching a first end of a linkage assembly (alignment rod 138B) to the first plurality of fixture elements and a second end of the linkage assembly to the second plurality of fixture elements so as to bridge the first plurality fixture of elements to the second plurality of fixture elements (see Fig. 11D); and locking the linkage assembly relative to lock the first plurality of fixture elements and the second plurality of fixture elements in a fixed position relative to each other (see para. 0060, which states that alignment rods can be configured such that they are prevented from being withdrawn from the slots) such that the spinal column is maintained in the derotated configuration (see para. 0059) (Figs. 11A-11D; paras. 0054-0060).  
Claim 15. Farmer et al. disclose wherein the first plurality of vertebrae are located in the lumbar spine and the second plurality of vertebrae are located in the thoracic spine (see para. 0056) (Figs. 11A-11D; paras. 0054-0060).  
Claim 18. Farmer et al. disclose applying a compression force to first and second fixture elements (derotators 10E and 10F) of the first plurality of fixture elements to cause respective vertebra coupled thereto to move towards each other (see Figs. 11A-11B) (Figs. 11A-11D; paras. 0054-0060).  
Claim 20. Farmer et al. disclose, prior to clamping the first and second clamps, driving a bone anchor (bone anchors 130) coupled to each of the first and second plurality of fixture elements into the first and second plurality of vertebrae to couple the first and second plurality of fixture elements to the first and second plurality of vertebrae (see para. 0055) (Figs. 11A-11D; paras. 0054-0060).
Farmer et al. fail to disclose that the first and second clamps are first and second frames (claim 14), attaching a first end of a first arm of a linkage assembly to the first frame and a second end of a second arm of the linkage assembly to the second frame (claim 14), locking the first and second arms of the linkage assembly relative to one another to lock the first plurality of fixture elements and the second plurality of fixture elements in the fixed position relative to each other (claim 14), wherein attaching the first end of the first arm to the first frame comprises inserting first and second male members into first and second receivers in the first frame, and attaching the second end of the second arm to the second frame comprises inserting third and fourth male members into third and fourth receivers in the second frame (claim 17).
	Rutschmann et al. teach a method comprising: coupling a first clamp (one of clamps 16) in the form of a first frame to a first plurality of fixture elements (fixture members 14) and a second clamp (other of clamps 16) in the form of a second frame to a second plurality of fixture elements (fixture members 14); coupling a linkage assembly (stabilizer 18) to the first and second frames by attaching a first end of a first arm (one of plates 84) of the linkage assembly to the first frame and a second end of a second arm (other of plates 84) of the linkage assembly to the second frame and locking the first and second arms of the linkage assembly relative to one another to lock the first plurality of fixture elements and the second plurality of fixture elements in the fixed position relative to each other (see paras. 0050-0052), wherein attaching the first end of the first arm to the first frame comprises inserting first and second male members (one of male shaft members 82; note that male shaft member 82 is split into first and second male members as shown in Fig. 3) into first and second receivers (see Fig. 4 inset) in the first frame, and attaching the second end of the second arm to the second frame comprises inserting third and fourth male members (other of male shaft members 82; note that male shaft member 82 is split into third and fourth male members as shown in Fig. 3) into third and fourth receivers (see Fig. 4 inset) in the second frame (Figs. 1-6 and 12-15; paras. 0050-0052).  The configuration of the first and second arms of the linkage, wherein the first and second arms include a ball (ball 86) received in a socket (socket 88) of the linkage, would allow the linkage to accommodate anatomical variability (see paras. 0050-0053).  

    PNG
    media_image2.png
    427
    607
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second clamps and linkage assembly of Farmer et al. such that they are configured similar to that of Rutschmann et al., wherein the first and second clamps are first and second frames (claim 14), attaching a first end of a first arm of a linkage assembly to the first frame and a second end of a second arm of the linkage assembly to the second frame (claim 14), locking the first and second arms of the linkage assembly relative to one another to lock the first plurality of fixture elements and the second plurality of fixture elements in the fixed position relative to each other (claim 14), wherein attaching the first end of the first arm to the first frame comprises inserting first and second male members into first and second receivers in the first frame, and attaching the second end of the second arm to the second frame comprises inserting third and fourth male members into third and fourth receivers in the second frame (claim 17), as such a configuration would allow the linkage to accommodate anatomical variability.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2018/0049774 A1) in view of Rutschmann et al. (US 2014/0039556 A1).
Claim 14. Farmer et al. disclose a surgical method for en bloc derotating a spinal column, the method comprising: clamping a first clamp (linkage rod 134A) to a first plurality of fixture elements (derotators 10A-10D) coupled to a first plurality of vertebrae (see Fig. 11A); clamping a second clamp (linkage rod 134B) to a second plurality of fixture elements (derotators 10E-10G) coupled to a second plurality of vertebrae (see Fig. 11A) that differs from the first plurality of vertebrae; rotating the first plurality of fixture elements and the second plurality of fixture elements relative to each other, thereby manipulating at least a portion of the spinal column into a derotated configuration (see Figs. 11A-11D; see also para. 0058); attaching a first end of a linkage assembly (alignment rod 138B) to the first plurality of fixture elements and a second end of the linkage assembly to the second plurality of fixture elements so as to bridge the first plurality fixture of elements to the second plurality of fixture elements (see Fig. 11D); and locking the linkage assembly relative to lock the first plurality of fixture elements and the second plurality of fixture elements in a fixed position relative to each other (see para. 0060, which states that alignment rods can be configured such that they are prevented from being withdrawn from the slots) such that the spinal column is maintained in the derotated configuration (see para. 0059) (Figs. 11A-11D; paras. 0054-0060).  
Claim 19. Farmer et al. disclose applying a distraction force to first and second fixture elements (derotators 10B and 10C) of the first plurality of fixture elements to cause respective vertebra coupled thereto to move away from each other (see Figs. 11B-11C) (Figs. 11A-11D; paras. 0054-0060).  
Farmer et al. fail to disclose that the first and second clamps are first and second frames (claim 14), attaching a first end of a first arm of a linkage assembly to the first frame and a second end of a second arm of the linkage assembly to the second frame (claim 14), and locking the first and second arms of the linkage assembly relative to one another to lock the first plurality of fixture elements and the second plurality of fixture elements in the fixed position relative to each other (claim 14).
	Rutschmann et al. teach a method comprising: coupling a first clamp (one of clamps 16) in the form of a first frame to a first plurality of fixture elements (fixture members 14) and a second clamp (other of clamps 16) in the form of a second frame to a second plurality of fixture elements (fixture members 14); coupling a linkage assembly (stabilizer 18) to the first and second frames by attaching a first end of a first arm (one of plates 84) of the linkage assembly to the first frame and a second end of a second arm (other of plates 84) of the linkage assembly to the second frame and locking the first and second arms of the linkage assembly relative to one another to lock the first plurality of fixture elements and the second plurality of fixture elements in the fixed position relative to each other (see paras. 0050-0052) (Figs. 1-6 and 12-15; paras. 0050-0052).  The configuration of the first and second arms of the linkage, wherein the first and second arms include a ball (ball 86) received in a socket (socket 88) of the linkage, would allow the linkage to accommodate anatomical variability (see paras. 0050-0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second clamps and linkage assembly of Farmer et al. such that they are configured similar to that of Rutschmann et al., wherein the first and second clamps are first and second frames (claim 14), attaching a first end of a first arm of a linkage assembly to the first frame and a second end of a second arm of the linkage assembly to the second frame (claim 14), locking the first and second arms of the linkage assembly relative to one another to lock the first plurality of fixture elements and the second plurality of fixture elements in the fixed position relative to each other (claim 14), as such a configuration would allow the linkage to accommodate anatomical variability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773